Citation Nr: 1109772	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  10-23 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.  

In a January 2011 statement, the Veteran withdrew his request for a hearing before the Board at the RO and a local hearing with a Decision Review Officer (DRO).  Therefore, the requests for a hearing are considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2010). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran received a VA examination in November 2009, where the examiner noted the Veteran's reports of in-service noise exposure and audiogram results revealed qualifying bilateral hearing loss under 38 C.F.R. § 3.385 (2010).  The examiner stated that it was not possible to resolve the question of the etiology of bilateral hearing loss without resort to mere speculation and provided the rationale that there was no audiometric data in the service treatment records.  However, the examiner found that tinnitus was at least as likely as not due to military noise exposure and that bilateral tinnitus was as likely as not associated with the hearing loss.  This raises the question as to whether bilateral tinnitus has caused or aggravated bilateral hearing loss and the examination report does not address that question.  

Moreover, since the November 2009 examination, the Veteran has submitted statements asserting a continuity of symptomatology related to hearing loss.  He also submitted audiograms dated in dated in March 1957, and September 1958 suggesting that he might have had some level of hearing loss, especially when those findings were converted from ASA-1951 standards.  The examiner did not have the opportunity to consider this evidence, and it is unclear whether this evidence would have permitted her to render the necessary opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The claims folder and a copy of this remand should be referred to the November 2009 VA examiner for clarification and opinion in accordance with this remand.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

In light of the acoustic trauma the Veteran incurred during weapons training and after service, his reports of continuity of symptomatology, and the post service audiograms (including those dated in 1957 and 1958) the examiner should provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that bilateral hearing loss had its onset in active service; is otherwise the result of disease or injury in service, including noise exposure; or was aggravated (underwent an increase in underlying disability) in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the service connected bilateral tinnitus caused or aggravated bilateral hearing loss.  

The examiner is advised that the Veteran is competent to report in-service symptoms or injuries, a continuity of symptomatology since service and current symptoms.  In this case, the Veteran has reported ongoing symptoms that began in service.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The Court has held that an opinion cannot rely solely on the absence of service treatment records.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

If the November 2009 VA examiner is unavailable, schedule the Veteran for a new VA examination to obtain the requested opinion.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

